On November 13, 1996, it was the judgment of this court that the defendant, Mitchell J. Kilmer is guilty of the felony offense of Indecent Exposure, third offense, in violation of Section 45-5-504(1) and 45-5-504(2)(c), MCA 1995 as charged in Count I of the Information. It is the order of this court that the defendant be sentenced to a term of imprisonment of twenty (20) years at Montana State Prison, with fifteen (15) of such years suspended, subject to the terms and conditions as stated in the November 13, 1996 judgment. The defendant shall be given credit for time served in the Butte-Silver Bow Jail in the amount of one (1) day.
On February 20, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court. The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed with prejudice.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.